492 S.E.2d 297 (1997)
228 Ga. App. 537
PUCCINI
v.
THOMAS & HOWARD COMPANY.
No. A97A1471.
Court of Appeals of Georgia.
September 16, 1997.
*298 Merrill, Stone & Parks, Charles B. Merrill, Jr., Swainsboro, for appellant.
Tammy L. Bowen, Savannah, for appellee.
RUFFIN, Judge.
In 1992, Sunstar, Inc. ("Sunstar") applied for credit with Thomas & Howard Company ("T & H") to purchase goods on account from T & H, and Robert Puccini personally guaranteed payment on the account ("credit and guaranty agreement"). When Sunstar defaulted on payments, T & H sued Puccini as the personal guarantor under the credit and guaranty agreement. Puccini now appeals from the trial court's grant of summary judgment to T & H. For reasons which follow, we affirm.
Summary judgment is appropriate when the court, viewing all the evidence and drawing reasonable inferences in a light most favorable to the non-movant, concludes that the evidence does not create a triable issue as to each essential element of the case. Lau's Corp. v. Haskins, 261 Ga. 491, 405 S.E.2d 474 (1991). In the instant case, Puccini has stipulated that he executed the credit and guaranty agreement which contains a handwritten notation that Sunstar's account would be handled on a C.O.D. basis. Puccini and T & H further stipulated that in accordance with the credit and guaranty agreement, "the account was handled on a C.O.D. basis until [T & H] elected to modify the agreement and not ship `C.O.D.-CHECK WITH/DELIVER' starting in August of 1995." Puccini contends that he "intended to only guaranty a COD account[,]" and that the trial court erred in failing to consider the handwritten payment terms. We disagree.
"No construction of a contract is required or even permissible when the language employed by the parties in their contract is plain, unambiguous, and capable of only one reasonable interpretation, and in such instances the language used must be afforded its literal meaning and plain ordinary words must be given their usual significance." (Citations and punctuation omitted; emphasis in original.) Remler v. Coastal Bank, 179 Ga. App. 25, 27, 345 S.E.2d 79 (1986). In this case, the plain language of the credit and guaranty agreement authorized T & H to change the payment terms without affecting Puccini's liability under the guaranty provisions of the agreement. Specifically, the guaranty language provided for a continuing guaranty and that Puccini authorized T & H to "change the manner or terms of payment" at any time without notice to Puccini, and that such change in payment terms "shall not in any way release [Puccini] from or reduce [his] liability on this guaranty." Accordingly, although the parties originally agreed to C.O.D. payment terms, they also agreed that T & H could change those terms without affecting Puccini's liability as guarantor. Thus, Puccini is liable as a matter of law for the amounts Sunstar owes to T & H, and the trial court did not err in granting T & H summary judgment. See id.; Johnson Drilling Co. v. Bank of the South, 186 Ga.App. 162, 163, 367 S.E.2d 559 (1988).
Judgment affirmed.
BIRDSONG, P.J., and ELDRIDGE, J., concur.